 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GUSTAVO MORENO,                                  Case No. 1:18-cv-01071-DAD-JDP (HC)
12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS TO
                                                       DISMISS PETITION FOR WRIT OF
13           v.                                        HABEAS CORPUS AT SCREENING FOR
                                                       LACK OF JURISDICTION
14    UNITED STATES OF AMERICA,
                                                       ECF No. 1
15                       Respondent.
                                                       OBJECTIONS DUE IN 14 DAYS
16

17          Petitioner Gustavo Moreno, a federal prisoner without counsel, seeks a writ of habeas

18   corpus under 28 U.S.C. § 2241. He seeks reduction of his sentence, arguing that California’s

19   legalization of marijuana invalidates his prior drug convictions that made him as a career offender

20   under Section 4B1.1 of the United States Sentencing Guidelines (“Guidelines”). Petitioner does

21   not claim actual innocence as required. In addition, his career offender status was not based on

22   any prior conviction pertaining to marijuana, but methamphetamine. We recommend that the

23   court dismiss the petition at screening.

24   I.     Section 2241

25          Following the effective date of the Antiterrorism and Effective Death Penalty Act of 1996

26   (“AEDPA”), Section 2241 is generally used for challenging the execution of a sentence, and a

27   federal prisoner challenging the legality of his detention generally must do so under Section 2255.

28   See Hernandez v. Campbell, 204 F.3d 861, 864 (9th Cir. 2000). In rare circumstances, however,
                                                      1
 1   a habeas petitioner challenging the legality of his detention may rely on what is known as the

 2   savings clause of Section 2255 and file a petition under Section 2241, the old habeas provision,

 3   by showing that the remedy under Section 2255 is “inadequate or ineffective.” See Ivy v.

 4   Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003) (quoting 28 U.S.C. § 2255(e)); Hernandez, 204

 5   F.3d at 864. The petitioner can show that his remedy under Section 2255 is inadequate or

 6   ineffective if he “(1) makes a claim of actual innocence, and (2) has not had an unobstructed

 7   procedural shot at presenting that claim.” Stephens v. Herrera, 464 F.3d 895, 898 (9th Cir. 2006).

 8   Failure to satisfy either of these requirements is a jurisdictional defect. See Marrero v. Ives, 682

 9   F.3d 1190, 1194-95 (9th Cir. 2012); Hernandez, 204 F.3d at 865. Here, petitioner has not

10   satisfied the first requirement.

11           A claim of actual innocence requires a habeas petitioner to show that “in light of all the

12   evidence, it is more likely than not that no reasonable juror would have convicted him.” Marrero,

13   682 F.3d at 1193; see also Bousley v. United States, 523 U.S. 614, 623 (1998). “‘Actual

14   innocence’ means factual innocence, not mere legal insufficiency.” Marrero, 682 F.3d at 1193

15   (quoting Bousley, 523 U.S. at 623). An argument that a petitioner has been erroneously treated as

16   a career offender is a “purely legal claim that has nothing to do with factual innocence,” and it is

17   incognizable for the purposes of a Section 2241 petition. See id. The Ninth Circuit has not held

18   that a Section 2241 habeas claim challenging a noncapital sentencing enhancement is cognizable.

19   See id. at 1194.

20           Here, petitioner does not claim actual innocence. Petitioner’s argument is purely legal:
21   he argues that his prior convictions cannot enhance his sentence, but not that he is factually

22   innocent. Accordingly, petitioner has not satisfied the actual-innocence requirement, and we lack

23   jurisdiction to grant habeas relief. See id. at 1194-95.

24   II.     Cognizable Claim
25           Plaintiff contends that he is no longer a career offender under Section 4B1.1 of the

26   Guidelines. See ECF No. 1 at 2-4. He argues that because California state courts have
27   reclassified prior marijuana convictions from felonies to misdemeanors, this change of state law

28   invalidates the predicate offenses that qualified him as a career offender at sentencing. See id. at
                                                        2
 1   3, 12-13.1 Petitioner fails to state a cognizable claim for two reasons.

 2          First, California state courts’ reclassification of a prior conviction does not alter

 3   petitioner’s status under Section 4B1.1 of the Guidelines. The federal courts that have considered

 4   the issue has rejected petitioner’s position. See Mejia v. United States, No. 13-cr-3572, 2018 WL

 5   3629947, at *3 (S.D. Cal. July 31, 2018) (citing U.S.S.G. § 4B1.1 cmt. n.4); United States v.

 6   Ochoa-Garcia, No. 97-cr-77, 2017 WL 4532489, at *3 (D. Nev. Oct. 10, 2017) (rejecting a

 7   habeas claim predicated on Proposition 64 challenging career offender status under § 4B1.1 of the

 8   Guidelines).

 9          Second, petitioner’s prior conviction for possessing marijuana did not count toward his

10   career offender status. See No. 1:11-cr-1188, ECF No. 114 at 10. His three prior convictions

11   involving methamphetamine did. See No. 1:11-cr-1188, ECF No. 114 at 11-12, 20. Petitioner

12   does not argue that these prior convictions no longer qualify as predicate offenses under Section

13   4B1.1 of the Guidelines, so we may not construct an argument for petitioner. See Pliler v. Ford,

14   542 U.S. 225, 226 (2004). Should petitioner choose to challenge those prior convictions, he

15   should file a separate petition in a separate case.2

16   III.   Certificate of Appealability
17          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

18   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

19   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003); Ninth Circuit Rule 22-1(a); United States v.

20   Asrar, 116 F.3d 1268, 1270 (9th Cir. 1997). “Where a petition purportedly brought under § 2241
21
     1
22     Petitioner does not identify the body of law that reclassified his prior convictions, but we infer
     that petitioner is referring to Proposition 64, also known as the Control, Regulate and Tax Adult
23   Use of Marijuana Act. See Cal. Health & Safety Code § 11361.8(e); United States v. Gilmore,
     No. 18-cr-40, 2018 WL 5787305, at *3 (N.D. Cal. Nov. 2, 2018).
24
     2
       We have insufficient information to assess whether petitioner’s prior convictions still qualify as
25   predicate offenses under Mathis v. United States, 136 S. Ct. 2243 (2016), and its predecessors.
26   See United States v. Ocampo-Estrada, 873 F.3d 661, 667 (9th Cir. 2017) (discussing California
     prior conviction for possession of controlled substance for sale); United States v. Renteria-
27   Aguilar, No. 16-50414, 2019 WL 1513639, at *1 (9th Cir. Apr. 8, 2019) (same). Given the
     jurisdictional defect, we need not decide whether those prior convictions still qualify petitioner as
28   a career offender under the Guidelines.
                                                       3
 1   is merely a “disguised” § 2255 motion, the petitioner cannot appeal the denial of that petition

 2   absent a COA.” Alaimalo v. United States, 645 F.3d 1042, 1047 (9th Cir. 2011).

 3            A certificate of appealability will not issue unless a petitioner makes “a substantial

 4   showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires

 5   the petitioner to show that “jurists of reason could disagree with the district court’s resolution of

 6   his constitutional claims or that jurists could conclude the issues presented are adequate to

 7   deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; see Slack v. McDaniel,

 8   529 U.S. 473, 484 (2000). The petitioner must show “something more than the absence of

 9   frivolity or the existence of mere good faith.” Miller-El, 537 U.S. at 338.

10            Here, petitioner has not made a substantial showing of the denial of a constitutional right.

11   Thus, the court should decline to issue a certificate of appealability.

12   IV.      Findings and Recommendations
13            We recommend that the court deny the petition for a writ of habeas corpus, ECF No. 1,

14   and decline to issue a certificate of appealability.

15            These findings and recommendations are submitted to the U.S. District Court Judge

16   presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of

17   Practice for the United States District Court, Eastern District of California. Within fourteen days

18   of the service of the findings and recommendations, petitioner may file written objections to the

19   findings and recommendations with the court and serve a copy on all parties. That document

20   must be captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The
21   District Judge will then review the findings and recommendations under 28 U.S.C.

22   § 636(b)(1)(C).

23
     IT IS SO ORDERED.
24

25
     Dated:      May 20, 2019
26                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                            4
